 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   LAMONT HOWARD,                    )
                                       )
11             Petitioner,             )
                                       )           3:16-cv-00665-HDM-CBC
12        v.                           )
                                       )
13   HAROLD WICKHAM, et al.            )           ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Petitioner’s motion for enlargement of time (ECF No. 52) is
17   GRANTED.   Petitioner will have until September 6, 2019, to file a
18   reply in support of the merits of his amended petition for writ of
19   habeas corpus in this case.
20        IT IS SO ORDERED.
21        DATED: This 9th day of July, 2019.
22
23                                 _________________________________
                                   HOWARD D. MCKIBBEN
24                                 UNITED STATES DISTRICT JUDGE
25
26
27
28
